Schedule A to the Shareholder Servicing Plan (as amended on January 21, 2016 to add the Scharf Balanced Opportunity Fund) Series or Fund and Class of Advisors Series Trust Shareholder Servicing Plan Fee as a % of Average Daily Net Assets Scharf Global Opportunity Fund Retail Class 0.10% Scharf Alpha Opportunity Fund Retail Class 0.10% Institutional Class 0.10% Scharf Balanced Opportunity Fund Institutional Class* 0.10% Retail Class 0.10% * The former Investor Class was re-designated as the Institutional Class effective as of January 21, 2016. Acknowledged by: Scharf Investments, LLC By: /s/ Brian A. Krawez Name:Brian A. Krawez Title: President
